Case 1:18-cv-01519-MN Document 164 Filed 07/02/20 Page 1 of 1 PageID #: 6536




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 FINJAN, INC.,                                   )
                                                 )
                         Plaintiff,              )
                                                 )
        v.                                       )   C.A. No. 18-1519 (MN)
                                                 )
 RAPID7, INC., et al.,                           )
                                                 )
                         Defendants.             )

                                            ORDER

       At Wilmington this 2nd day of July 2020, pursuant to Fed. R. Civ. P. 53(a)(1)(C);

       IT IS HEREBY ORDERED that the above-captioned case is referred to the Clerk of Court

for assignment of a Special Master for the purposes of deciding the two pending discovery disputes

(see D.I. 135-137, 152, 160-161, 163) and any future discovery disputes. Upon selection of a

Special Master, the Court shall enter a further order appointing same.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
